DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 13-18 and 22-23 in the reply filed on 4/19/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the different groups require separate searches.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niessner et al. (WO 2015/004043).
	Regarding claims 13-15 and 23:  Niessner et al. teach a resin composition comprising 36 wt% of the SBC according to Example 5 and 64 wt% of SMMA, and 0.12 wt% of additives (Example II; Table 3).  Niessner et al. teach from 62 to 73 wt% styrene and from 15-21 wt% methyl methacrylate (page 12, line 36 to page 13, line 6; Examples).  The SBC according to Example 5 comprises the claimed at least two terminal polymer styrene blocks S1 and S2 and at least one random copolymer block (B/S) made from the claimed amount of styrene and 1,3-butadiene (Table 1).  The total star-shaped block copolymer (a) is made from the claimed amount of styrene and butadiene (Table 1).  Niessner et al. teach the claimed star branch block sequence (Claims; Table 1).  Niessner et al. teach the claimed molecular weight of S1 (Table 1).  Niessner et al. teach a molecular weight of 34,208 for S2 (Table 1).
	34,208 is very close to the claimed amount of 35,000.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).

Regarding claim 17:  Niessner et al. teach from 62 to 73 wt% styrene and from 15-21 wt% methyl methacrylate (page 12, line 36 to page 13, line 6; Examples).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 18:  Niessner et al. teach from 62 to 73 wt% styrene and from 15-21 wt% methyl methacrylate (page 12, line 36 to page 13, line 6; Examples).  The amount of 73 wt% styrene is very close the claimed amount of 74 wt%.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).
Regarding claim 22:  Niessner et al. teach the claimed structure (page 19, liens 15-21; Examples).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763